Hathaway, J.
— This case is presented' on exceptions and a motion for a new trial.
The instructions given the jury, by the Judge who presided at the trial, are in accordance with the law, as decided in the same case, in which an opinion was delivered by the Chief Justice, in York County, April term, 1852, (not yet reported,) which is referred to as an authority.
° The testimony offered concerning the subsequent attachment of the goods in Emery’s store, on Dennison & Co’s-writ of the second of February, was entirely irrelevant and rightly excluded.
The declarations of the plaintiff, as testified to by Samuel Lord, had a tendency to prove that an agreement had been made by the plaintiff with the other attaching creditors of Thompson, by which, in the levy of their several executions, the plaintiff gave up his claim to the personal property attached, and they surrendered to him, their claim to the real estate. The case presents no reason why the testimony of Lord should have been excluded; it was pertinent to the issue and was properly admitted.
A verdict should not be set aside as against evidence, where there is evidence on both sides, unless in extraordinary cases, where it is manifest that the jury have mistaken, or abused their trust. Baker v. Briggs, 8 Pick. 122; Glidden v. Dunlap, 28 Maine, 379.
Upon a careful consideration of all the testimony reported in the case, we do not think the Court would be justified in determining that the jury must have been mistaken, or that their minds must have been under improper influences *228in forming, from the evidence reported, the conclusion, which was expressed by their verdict.

Exceptions and motion overruled.

Shepley, C. J., and Howard, Rice and Cutting, J. J., concurred.